Per Curiam.
Defendant was found guilty by the trial judge, sitting without a jury, of breaking and entering an occupied dwelling with intent to commit larceny therein. MCLA 750.110; MSA 28.305, MCLA 767.39; MSA 28.979. Defendant was placed on five years probation and appeals.
On June 16, 1972, Officers Richard Filgo and Gene Ekaut responded to a radio call indicating a B and E in progress at a white house on the corner of Lincoln and Seldon. When they arrived, the officers found four white houses, one on each corner, and a group of people standing on Seldon, just west of Lincoln. The people were pointing toward an alley which runs north and south. In the alley, the officers saw defendant sitting in a parked car with the motor running.
Officer Filgo pulled the marked patrol car into the alley and parked it directly behind the vehicle in which defendant was sitting. Filgo approached defendant and, because he was dressed in plain clothes, identified himself by badge and card. The officer asked defendant to get out of the car and then inquired as to the whereabouts of "the two guys that were with [him]”. Defendant told the officer that his two companions were inside the house located at 3907 Lincoln. Defendant was then placed under arrest and warned in accordance with Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).
*633It is defendant’s contention that these warnings came too late and that his statement to police concerning the whereabouts of his companions should not have been used against him at trial. We agree.
The rule enunciated in Miranda v Arizona, supra, at 444, states that:
"[T]he prosecution may not use statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege against self-incrimination. By custodial interrogation, we mean questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.”
That holding, however, did not affect "[g]eneral on-the-scene questioning * * * of citizens in the fact-finding process”. Miranda v Arizona, supra, at 477. The test is one of "focus”. That is, whether an investigation has become accusatory at the time a statement is made and therefore requires that defendant be warned in accordance with Miranda v Arizona, supra. People v Reed, 393 Mich 342; 224 NW2d 867 (1975).
Defendant, in the present case, was approached by a police officer who had been alerted to a B and E in progress and directed to the alley in which defendant was parked with the engine running. Defendant was asked to get out of the car. The officer was not sure whether or not his gun was out and pointed at defendant’s head when he made that request. Defendant was then asked the whereabouts of "the two guys that were with [him]”. We are convinced that at the time of Officer Filgo’s question to defendant, the status of *634the police inquiry was accusatorial in nature and defendant’s statement was made while he was "deprived of his freedom of action in [a] significant way”.
It was error for the trial court to admit defendant’s response into evidence. This statement, according to the trial court’s findings of fact, was the basis for defendant’s conviction.
Reversed and remanded for a new trial.